DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 4, 5, 8 and 9 are allowable. Claims 1-3, previously withdrawn from consideration as a result of a restriction requirement, now include all the limitations of the allowable claim 4. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement of inventions groups I and II, as set forth in the Office action mailed on 02/23/2021, is hereby withdrawn and claims 1-3 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

                                              EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Lei Fang on 08/02/2022.

The application has been amended as follows: 
                                                    In the Claims
4.	In claim 1, line 1-2, replace “A roller treatment process for total- amount steel slag treatment,” with --A roller treatment process for total- amount steel slag treatment with the roller treatment device of claim 4, -- before “wherein”.
	In claim 1, at the beginning of line 3, delete “first,” before “a slag tank”.
	In claim 1, line 17, replace “and aid in positioning” with --and aid in positioning of the feeding chute--.
	In claim 1, at the beginning of line 18, delete “second,” before “a slag removal”.
	In claim 1, at the beginning of line 22, delete “third,” before “the slag tank”.
In claim 4, at the end of line 27, replace “and aid in positioning; and” with --and aid in positioning of the feeding chute; and--.
	In claim 4, line 33, replace “under control of the second hydraulic mechanism” with --under control of the second hydraulic mechanism to rake the slag from the slag tank into the feeding chute-- before “.”.

Allowable Subject Matter
5.	Claims 1-5, 8 and 9 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the claims are allowed for at least overcoming the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in the previous office action, and in addition for the same reasons as indicated in the previous office mailed on 05/17/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is 
(571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733    
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733